Davis and Adel, JJ. (concurring in result).
The bond and mortgage company was brought under regulatory statutes subsequent to its incorporation. The amendment to section 170 of the Insurance Law in 1913 is obscure in its provisions. The complaint does not allege in the first cause of action sufficient facts to indicate that that company sold a mortgage with a guaranty *440to the defendant which was on unimproved real property; and was, therefore, invalid when sold to plaintiffs by defendant. The plaintiffs should have leave to amend within ten days.
Order dismissing the first cause of action alleged in the complaint, and judgment entered thereon, affirmed, with ten dollars costs and disbursements.